Citation Nr: 1614264	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a rotator cuff injury to the right shoulder.

2.  Entitlement to service connection for skin rash and lesions on the hands.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1968.  He served in the Republic of Vietnam from May 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In August 2015, the Board, among other things, reopened and remanded the issues on appeal.  A December 2015 rating decision established a total disability rating based upon individual unemployability as a result of service-connected disability and the appeal as to that issue is considered to have been fully resolved.  

The issue of entitlement to service connection for skin rash and lesions on the hands is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence demonstrates that the Veteran's right rotator cuff disability was incurred as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for a right rotator cuff disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran has asserted that during service in Vietnam he tore the rotator cuff in his right shoulder while driving steel stakes with a sledge hammer to erect a communications antenna.  He reported that he had been treated in sickbay.  He has also asserted, in essence, that the records of his treatment in Vietnam were missing.  He testified that in 1969 he was seen by his company physician because he was unable to throw a softball, but that he had been unable to obtain the records of that treatment.

The available service treatment records are negative for evidence of a right shoulder injury or diagnosis of any associated residual manifestation.  The Veteran's September 1968 separation examination revealed a normal clinical evaluation of the upper extremities.  The records show he noted a history of painful or "trick" shoulder or elbow on his September 1968 report of medical history, but the examiner provided no further comments.

VA treatment records dated in March 2007 noted the Veteran reported he injured his right shoulder in Vietnam, but that he could not recall if it was treated.  He stated he had not been relieved of duty because of the injury.  He reported that he had worked as a carpenter for 18 years.  

VA examination in December 2015 included diagnoses of right rotator cuff tear and right acromioclavicular joint osteoarthritis.  It was noted that the Veteran reported the onset of right shoulder problems in Vietnam after swinging a sledge hammer and that he had a period of light duty after he went to sick call.  He stated he had been unable to reach up or lift above his head and that his restricted motion had continued.  He denied having received other treatment for a right shoulder problem.  The examiner noted there was abnormal right shoulder motion and that empty-can and external rotation/infraspinatus strength testing were positive.  

The examiner found that it was at least as likely as not that the right shoulder rotator cuff tear was caused by the injury in service described by the Veteran.  It was noted that he reported the onset of symptoms, pain, and inability to raise his arm that were consistent with a rotator cuff tear at the time of injury in service.  It was further noted that the activity he reported, which involved repetitive overhead motion with a heavy weight, was likely to cause a rotator cuff tear and that following service in 1969 he was unable to play baseball.  The examiner stated that the Veteran reported that in his work as a finish carpenter he used his hammer with his arm at his side.  

Based upon the evidence of record, the Board finds the Veteran's right rotator cuff disability was incurred as a result of active service.  His report as to having sustained a right shoulder injury in service is found to be consistent with his September 1968 report of medical history and the rationale for the December 2015 VA examiner's opinion is shown to have been based upon a substantially accurate medical and occupational history.  Therefore, entitlement to service connection for a right rotator cuff disability is granted.

The Board notes that the Veteran has been diagnosed as having arthritis of the right shoulder in addition to a rotator cuff tear.  However, the examiner found that his right shoulder arthritis, mild narrowing of the acromioclavicular joint, was not likely due to service and was more consistent with aging.  There is similarly no evidence suggestion that the initial diagnosis of arthritis occurred within a year of service discharge.  See 38 C.F.R. § 3.309(a).  There is also no evidence relating the arthritis to the rotator cuff tear.  The Veteran has provided no evidence or argument to the contrary.  Rather, as discussed, the Veteran's argument has focused on the contention that he continues to suffer from the chronic residuals of rotator cuff tear.  Thus, to the extent that his claim for service connection for a right rotator cuff disability includes arthritis of the shoulder (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the totality of the evidence fails to establish an etiological relationship between his arthritis and his active service.  There is simply no lay or medical evidence that supports such a claim.


ORDER

Entitlement to service connection for a right rotator cuff disability is granted.


REMAND

A review of the available records reveals that further development of the remaining issue on appeal is required.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although the August 2015 remand instructions requested VA medical opinions concerning whether the Veteran had a skin rash or lesions to the hands that were caused or aggravated as a result of service, to include as a result of herbicide exposure in Vietnam, the December 2015 VA examiner did not provide a specific etiology opinion as to the present findings (mild xerosis, callousing, and fissuring (compatible with irritant/frictional dermatitis)).  The examiner noted that the Veteran had one documented episode of vesicular dyshidrosis in July 1967, but found that there was no present evidence of vesicular dyshidrosis and that the current problems were less likely the result of vesicular dyshidrosis.  No etiology opinion, however, was provided as to the current skin symptoms, nor did the examiner address whether any skin symptoms that had continued since active service were quiescent due to the use of over-the-counter medication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain a clarifying medical opinion from the December 2015 VA skin diseases examiner, or if unavailable another appropriate medical specialist, addressing whether any manifest skin symptoms were caused or aggravated by an incident of service, including herbicide exposure.  The examiner should also address whether any skin symptoms that have continued since active service, as demonstrated by credible evidence, are quiescent due to the Veteran's use of over-the-counter medication.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


